DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-8, 10, and 17-20 are pending. Claims 9, 11-16, and 21 have been canceled. Claims 1, 10, 17, and 20 have been amended. The objection to claim 3 is withdrawn in view of Applicant’s arguments. All claims are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 17 recite sintering temperatures with ceramic build materials that Applicant has persuasively argued are beyond that of Giller (US 2007/0241482) as a base reference. Accordingly, these claims are not obvious over the available prior art. Iron oxide without a ferromagnetic metal oxide is not within the scope of these claims. Modifying Deters (US 2017/0320128) in view of Capobianco (US 2017/0137327), Giller (US 2007/0241482), and Kernan (US 2019/0375014), while these references do teach adding iron oxide as claimed, it would go too far to further modify these teachings in view of Tejada Palacios (US 2017/0120528) because the reason for adding the other magnetic nanoparticles from Tejada Palacios differs from the reason for adding iron oxide in Giller, specifically, as an absorber.
Claim 20 recites Mn2O3 nanoparticles as part of the recited combination. These nanoparticles have not been found in the available relevant prior art to provide a teaching that would make claim 20 obvious in combination with other references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774